Citation Nr: 1613808	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-44 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and from May 1 to May 9, 1992, in addition to service in the Army Reserve, Navy Reserve, and the Army National Guard of California.

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Pursuant to his request, the Veteran was afforded a hearing before the RO's
decision review officer in January 2010, a transcript of which is of record.  In
addition, in his substantive appeal of November 2009, he also requested a Travel Board hearing before a Veterans Law Judge (VLJ), but that request was withdrawn in writing in September 2011.  No other request for a hearing remains pending.

The issues of entitlement to service connection for a back disorder, neck disorder, and left hip disorder were remanded in July 2014 along with the claims currently on appeal.  Following development conducted pursuant to that remand, in a June 2015 rating decision the AOJ granted service connection for a left hip joint replacement with osteoarthritis, cervical spine multilevel degenerative disc disease, and lumbar spine multilevel degenerative disc disease.  The granting of service connection for those disabilities constitutes a full award of the benefits sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial ratings or effective dates assigned; thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).





FINDING OF FACT

The Veteran does not have right ear hearing loss for VA purposes.  


CONCLUSION OF LAW

The requirements for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided by July 2008 and April 2015 letters.  

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained available service treatment records (STRs) from the Veteran's reserve and National Guard periods of service, service personnel records and relevant VA treatment records.  Private treatment records and lay statements are also on file.  Regarding missing STRs, in February 2008 the RO asked the Veteran to submit STRs in his possession.  In April 2008 the RO notified the Veteran that some of his records were missing and requested that the Veteran provide or identify documents through secondary sources.  The RO thereafter issued a formal finding of unavailability for the missing STRs.  The Board finds that the RO has properly acted within the mandates of the duty to assist under 38 C.F.R.      § 3.159, and that further attempts to obtain additional STRs would be futile.  

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Moreover, because this claim turns on the lack of a current right ear hearing loss disability, the Board finds that the Veteran is not prejudiced by a decision at this time.  

Additionally, the Veteran was afforded a VA audiological examination in May 2008.  The examiner detailed the Veteran's assertions, obtained an accurate history, and provided factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Veteran asserted during his January 2010 hearing that the testing results may have been inaccurate due to faulty equipment and a disturbance in the testing environment. 

With respect to the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).
The results of the May 2008 VA examination do not support the Veteran's claim for service connection, and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  Cartwright v. Derwinski, 2 Vet App. 24, 25 (1991) ("interest may affect the credibility of testimony.").  Moreover, similar audiometric findings were reported following the December 2010 VA audiology consult.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the May 2008 examination.   And, in fact, the Board affirmatively finds that the VA examination was adequate and provides sufficient medical evidence to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr, supra. 

With respect to the aforementioned January 2010 hearing, the Board is cognizant that 
Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the RO official identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the RO hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. §  3.103(c)(2)  have been satisfied.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  Additional VCAA notice was provided to the Veteran and additional STRs, service personnel, and VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs from his reserve and national guard service contain audiograms from April 1975, June 1979, September 1982, March 1985, January 1987, December 1988, October 1990, and November 1991.  These audiograms all show hearing within normal limits at 500 through 4000 Hertz.
During the May 2008 VA audiological examination the Veteran reported that he served as a field artillery officer and was exposed to high levels of noise from firing 155-inch Howitzers, 8-inch guns, 30-caliber rifles and 45-caliber pistols.  He stated that hearing protection was not used until the late 1970s.

Audiometric testing performed as part of that examination showed pure tone thresholds of 20, 20, 25, 25, and 25 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz (hereinafter, "specified frequencies").  The examiner reported a speech recognition score of 100 percent in the right ear.  In connection with the evaluation, the examiner noted that the Veteran had normal hearing sensitivity in the right ear at 500 through 4000 Hertz.

In December 2008, the Veteran underwent a private audiological examination.  Audiometric testing performed as part of that examination showed pure tone thresholds of 40, 35, 45, 45, and 45 decibels in the right ear at the specified frequencies.  Approximately one week later, the Veteran returned to the audiologist to complete his assessment.  At that time, the examiner reported that word recognition scores were excellent in the right ear and good in the left.  However, the examination report does not provide any indication that the Maryland CNC speech recognition test was used.

The final audiogram of record is from the December 2010 VA audiology consult.  The Veteran reported that he was unsure if his hearing had declined since previous testing.  Audiometric testing performed as part of that examination showed pure tone thresholds of 20, 15, 20, 30, and 35 decibels in the right ear at the specified frequencies.  Word recognition scores were reported as 96% at 55 decibels and 100% at 75 decibels.  The examination report did not indicate whether the Maryland CNC test was used.  The examiner stated that the Veteran had hearing within normal limits at 250 to 2000 Hertz, sloping to mild sensorineural hearing loss at 3000 to 8000 Hertz, and that there were no clinically significant changes since the previous VA examination.

Upon review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.

In this regard, the most probative evidence indicates that the Veteran does not    have a current right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current right ear hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The findings on the May 2008 VA examination reflect right ear hearing levels that do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The December 2008 private examination is insufficient to establish right ear hearing loss for VA purposes because the Maryland CNC test was not used in accordance with 38 C.F.R. § 3.385.  The findings on the December 2010 VA audiology consult also do not meet the criteria for a hearing loss disability, regardless of whether the Maryland CNC was used.  Moreover, the Veteran has not asserted that his hearing has worsened since the December 2010 audiology consult.  To the contrary, during VA primary care in May 2015, the Veteran reported that he has had no acute changes to his hearing.

Additionally, the Board acknowledges the Veteran's statements and those submitted by fellow servicemembers describing his in-service noise exposure from artillery, tank, and rifle fire, as well as the letters from Drs. Fitzgerald, Abel, Tran, and Johnson, opining that the Veteran's current hearing difficulties are related to his military service.  These statements relate to the in-service and nexus elements of the Veteran's claim for service connection; they do not establish the presence of a current right ear hearing loss disability.  Thus, they are of little or no probative value.  Finally, although the Veteran's wife reported that the Veteran had poor hearing after service and has declined since, this statement also does not constitute competent medical evidence of a right ear hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting a lay person's general competence to testify as to symptoms but not to provide medical diagnosis).  Medical expertise along with appropriate audiological testing is required to confirm the presence of hearing loss.

In this case, there is no medical evidence of record showing the presence of a right ear hearing loss disability for VA purposes; thus, the claim for service connection for right ear hearing loss must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


